NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604



                              Submitted September 22, 2009*
                                Decided October 23, 2009

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

No. 09‐2535

UNITED STATES OF AMERICA,                          Appeal from the United States District 
     Plaintiff‐Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 4:98‐CR‐40034‐003

JERMAINE C. INGRAM,                                Michael J. Reagan,
     Defendant‐Appellant.                          Judge.

                                        O R D E R

       Jermaine Ingram pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1),
and was sentenced to 169 months’ imprisonment and five years’ supervised release.  In
March 2008, the district court reduced Ingram’s prison sentence to 136 months based on the
2007 amendment to crack‐cocaine sentencing guideline, U.S.S.G. § 2D1.1.  Ingram was then
released from prison and commenced the term of supervised release, but in November 2008,
his probation officer petitioned for revocation for, among other grounds, possessing crack


       *
        This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 09‐2535                                                                                 Page 2

with intent to distribute.  At his revocation hearing Ingram admitted possessing crack but
denied intending to distribute it.  The district court revoked his release and ordered him to
serve another 28 months’ imprisonment.  Ingram appeals, but his appointed counsel has
moved to withdraw because he cannot identify any nonfrivolous argument to pursue.  See
Anders v. California, 386 U.S. 738 (1967).  Ingram has not accepted our invitation to comment
on counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential issues
outlined in counsel’s adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002). 

        Counsel first considers whether Ingram could challenge the district court’s decision
to revoke his supervised release.  A district court may revoke a term of supervised release if
it finds, by a preponderance of the evidence, that the defendant violated a condition of his
release.  18 U.S.C. § 3583(e)(3); United States v. Flagg, 481 F.3d 946, 949 (7th Cir. 2007).  Here,
Ingram admitted possessing crack, which constitutes a Grade A violation, and therefore
violated a condition of his release.  The violation also made revocation of his release
mandatory.  18 U.S.C. § 3583(g)(1); U.S.S.G. §§ 7B1.1(a)(1), 7B1.3(a)(1); United States v. Israel,
317 F.3d 768, 769, 773 (7th Cir. 2003); United States v. Trotter, 270 F.3d 1150, 1154 (7th Cir.
2001).  We agree with counsel that it would be frivolous for Ingram to challenge the district
court’s decision to revoke his supervised release.

       Finally counsel considers whether Ingram might argue that his term of
reimprisonment is unreasonable.  We will uphold a term of reimprisonment imposed on
revocation of supervised release unless it is “plainly unreasonable,” a very deferential
standard.  United States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007).  Before settling on 28
months, the district court adequately considered the seriousness of Ingram’s violation, the
need for deterrence, the policy statements in the guidelines, see U.S.S.G. ch. 7, pt. B, and the
sentencing factors set out in 18 U.S.C. § 3553(a).  See United States v. Neal, 512 F.3d 427, 438
(7th Cir. 2008).  Thus, we agree with counsel that any challenge to Ingram’s term of
reimprisonment would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.